Citation Nr: 0019295	
Decision Date: 07/24/00    Archive Date: 07/31/00

DOCKET NO.  96-04 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a nervous disorder, 
claimed as depression and anxiety.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel
INTRODUCTION

The veteran had active military service from March 1959 to 
January 1962.  He has been represented throughout his appeal 
by AMVETS.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of June 
1995, by the Philadelphia Regional Office and Insurance 
Center (ROIC), which denied the veteran's claim of 
entitlement to service connection for a nervous disorder.  
The notice of disagreement with this determination was 
received in August 1995.  The statement of the case was 
issued in August 1995.  The substantive appeal was received 
in November 1995.  The veteran appeared and offered testimony 
at a hearing before a hearing officer at the ROIC in February 
1996.  Lay statements were received in February and March 
1996.  A private hospital report was received in April 1996.  
A supplemental statement of the case (SSOC) was issued in 
June 1996.  

Additional medical records were received in April 1997.  
Records from the Social Security Administration (SSA) were 
received in April 1998.  VA treatment records were received 
in September and October 1998.  An SSOC was issued in January 
1999.  A private psychiatric evaluation was conducted in May 
1999, and an SSOC was issued in January 2000.

At the request of the veteran, a Travel Board hearing was 
scheduled at the ROIC in May 2000.  On the scheduled date, 
the veteran failed to report for the hearing.  The appeal was 
received at the Board in June 2000.  


FINDING OF FACT

The veteran's assertion that he has an acquired psychiatric 
disability, which is related to service, is not supported by 
medical evidence sufficient to render the claim for service 
connection for that disability plausible under the law.


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim for 
service connection for a nervous disorder, claimed as 
depression and anxiety.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background

The records indicate that the veteran entered active duty 
with the U.S. Navy in March 1959; an enlistment examination 
conducted in February 1959 was negative for any complaints or 
findings of a nervous disorder.  The veteran's personnel 
records reflect that he underwent summary court-martial in 
May 1960 and again in August 1960, due to periods of 
unauthorized absence.  It was noted that he again went on 
unauthorized absence from August 10, 1960, to August 13, 
1960, and underwent a special court-martial on August 26, 
1960.  He was subsequently confined in the brig from 
September 8, 1960, to October 20, 1960.

During his period of confinement, on September 16, 1960, the 
veteran underwent a psychiatric evaluation.  At that time, he 
explained that he was unable to identify with the Navy and/or 
authorities.  He was alert and cooperative, and his sustained 
affect was mild depression; his mood was blunted and self 
pitying.  Judgment was poor, and he was extremely impulsive.  
It was noted that his chief defenses were characterized by 
acting out, denial, and projection.  The pertinent diagnosis 
was emotionally unstable personality.  He was sentenced to a 
Bad Conduct Discharge, which was withdrawn due to a legal 
technicality.  

The personnel records reflect that, upon his release from the 
brig, the veteran was transferred to the USS Laffey.  In 
March 1961, he received Article 15 NJP (non-judicial 
punishment) for failure to obey ship's regulations by 
reporting for reveille.  In September 1961, the veteran 
underwent a summary court-martial for abandoning his watch.  
He received additional Article 15 NJPs for unauthorized 
absences in October and November 1961.  Later in November 
1961, he underwent another summary court-martial, for an 
unauthorized absence.  He underwent one last summary court-
martial in December 1961, for a period of unauthorized 
absence.  

His DD Form 214 (Armed Forces of the United States, Report of 
Transfer or Discharge) reflects that the veteran was 
discharged from the Navy in January 1962, with the character 
of his service reported as "Other Than Honorable."  
Eighteen years later, in January 1980, in the context of a 
claim for VA home loan guaranty benefits, the veteran was 
advised by the ROIC that the character of his discharge from 
service might adversely affect his eligibility for benefits.  
He responded by submitting a Statement in Support of Claim, 
VA Form 21-4138, in February 1980, in which he asserted, in 
pertinent part, "I do not believe my discharge was issued 
under dishonorable conditions.  I usually got into trouble 
when I did not return from authorized leave because I was 
drunk and unable to get back.  I joined Alcoholics Anonymous 
in 1971 and have now been sober for almost 9 continuous years 
without a drink.  I now know that most of my problems in the 
Navy, as in my early adult life, were caused by my 
drinking."  

In March 1980, the ROIC rendered an Administrative Decision 
on the issue of the character of the veteran's discharge.  It 
was determined that, because the veteran had explained that 
his offenses were due to alcoholism, they were not considered 
to have been willful, and his discharge was determined to be 
under honorable conditions for the purpose of VA benefits 
eligibility.

The veteran's initial application for service connection for 
a nervous disorder (on VA Form 21-526) was received in 
February 1995.  Received in March 1995 were VA outpatient 
treatment reports dated in January 1995, which show that the 
veteran received clinical evaluation and diagnostic testing 
for complaints of headaches and increasing depression.  No 
pertinent diagnosis was reported.  

Received in May 1995 was a VA hospital report dated from 
January to April 1995, indicating that the veteran was 
admitted to the hospital with complaints of suicidal thoughts 
and depression.  It was noted that he had made three suicidal 
attempts, by cutting his forearm, from 1962 to 1965.  It was 
also noted that he had a long history of alcohol abuse until 
November 1972, and methamphetamine abuse until 1971.  It was 
reported that his problems had started around November 1992, 
after his close friend had an accidental death at work; three 
days after the incident, two of his sons accidentally 
overdosed with cocaine.  His children accused him and his 
wife of being a bad parent, which made him quite upset.  
Also, in 1993, he had located his father's grave, which he 
had been looking for several decades, and became extremely 
depressed afterwards.  Since late November 1994, his business 
had become slow and he had marital conflict with his wife; 
lately he had become more depressed, had a hard time getting 
out of bed, and had lack of interest and decreased libido.  A 
few weeks before, he had loaded a pistol and put it in his 
mouth, but thought about the consequences and decided to seek 
help.  Following a mental status evaluation, it was noted 
that his diagnostic impression was suggestive of mild diffuse 
cortical dysfunction.  The discharge diagnosis was dysthymic 
disorder.  

At his personal hearing in February 1996, the veteran 
maintained that he did not have any psychiatric problems 
prior to service.  He testified that, during his first tour 
of duty, he had worked on a base where they received nuclear 
warheads; he indicated that he was sent directly from that 
base to the fleet.  He stated that he had requested to have a 
year's extension removed from his record; in so doing, he had 
some dealing with the legal officer on the ship, who was an 
ensign.  The veteran explained that he and the legal officer 
became friends, and he was invited to spend the Christmas 
holidays with the ensign and his wife; he stated that after 
they had been drinking one night, he woke up in darkness and 
was being sexually assaulted by the ensign in question.  The 
veteran indicated that it was at that point that he began 
having problems with heavy drinking and disciplinary 
problems.  He stated that the molestation had bothered him 
until his discharge from service, and has continued to bother 
him to the present.  He noted that he had made several 
suicide attempts over the years, beginning as early as 1962 
when he cut his wrists on both sides.  The veteran admitted 
that he did not receive any treatment until January 1995; 
however, he said he was currently under ongoing treatment for 
psychiatric problems, which he described as related to his 
damaged self-esteem as a result of the incident that occurred 
in service.  

Submitted at the hearing was a statement from the veteran, 
dated in January 1996, wherein he reiterated the contentions 
reflected in the testimony offered at the hearing in February 
1996.  He indicated that he was sexually assaulted by an 
ensign at Norfolk, Virginia, around Christmas 1960, following 
which he began having problems with drinking and other 
disciplinary problems.  He claimed that, because of self-hate 
stemming from the above incident, while on AWOL in 1961, he 
cut himself with a razor on the face and stomach, resulting 
in 20 stitches.  Received in April 1996 were lay statements 
from the veteran's brother and sister, dated in March 1996, 
both of whom reported that the veteran was hospitalized in 
1962 after he attempted suicide by cutting his wrists.  The 
veteran's brother maintained that there was a change in the 
veteran after his return from military service; he stated 
that, whatever happened, the veteran seemed to have problems 
when he came home from service.  

Received in April 1996 was a report from Norristown State 
Hospital, dated from April 1966 to May 1967, indicating that 
the veteran was admitted for evaluation due to a 
preoccupation with self destruction after he had inflicted 
many superficial scratches on both sides of his neck with a 
razor blade.  At that time, the veteran explained that he cut 
himself because he did not want to live, but gave no other 
apparent reason; this was after drinking three quarts of 
beer.  It was reported that he felt like hurting himself at 
times while drinking.  It was also reported that he had been 
seen twice before at the Philadelphia General Hospital, for 
superficial lacerations of the forearms, self-inflicted with 
a razor while under the influence of alcohol.  He stated that 
he was always going AWOL in the Navy "looking for something, 
like a strange piece of tail."  It was noted that, in the 
Navy, while AWOL, he had cut himself twice with a razor and 
represented the wounds as the result of a fight; he lacerated 
his face and his forearm.  He explained that, for a time, he 
had lived with a wealthy homosexual who paid his expenses.  
It was noted that the veteran was married; however, he also 
had a girlfriend and associated with a known homosexual, 
which angered his wife.  It was also noted that the veteran 
had had homosexual contacts, and enjoyed the "gay life."  
The pertinent diagnosis was sociopathic personality and 
antisocial type.  

In July 1966, it was noted that the veteran rapidly lost all 
symptomatology and, for some weeks, made an excellent 
adjustment.  The examining physician noted that the veteran 
appeared to be a manipulative person who rationalized 
excessively.  The discharge diagnoses were sociopathic 
personality, antisocial type, and depressive reaction.  He 
was allowed to leave the hospital on trial visit at that 
time.  In May 1967, he was discharged from the rolls of the 
hospital.

Received in April 1997 was a VA hospital summary, indicating 
that the veteran was readmitted to the hospital in April 1995 
with complaints of feeling suicidal and hopeless; on 
admission, he complained of depression and having suicidal 
thoughts, but did contract for safety.  He was treated with 
medical and individual and group therapy.  The discharge 
diagnoses were dysthymic disorder and personality disorder, 
mixed.  The records indicate that the veteran was readmitted 
to a VA hospital in January 1996; it was noted that he was 
feeling suicidal after hearing that his sister had committed 
suicide by shooting herself.  The veteran was angry on 
admission and was also considering suicide.  The veteran 
received individual and group therapy; he began to feel 
better, and occasionally had the complaints of feeling 
depressed and hopeless, but was able to come out of it and 
was subsequently discharged.  The discharge diagnoses were 
depressive disorder and personality disorder.  

Received in April 1998 were medical records from the Social 
Security Administration, dated from April 1995 to February 
1996, most of which have been discussed above.  Among these 
records is the report of a clinical psychological disability 
evaluation, conducted in January 1996, which reflects a 
diagnosis of bipolar disorder, most recent episode depressed, 
and polysubstance related disorder, in remission.  Also among 
these records are progress notes which show that the veteran 
received ongoing follow-up evaluation and treatment, 
including medication and therapy, for depression brought on 
by his sister's suicide; the pertinent diagnoses reflected in 
those records are anxiety and major depression.  Also 
received in April 1998 was a Social Security disability 
determination, dated in February 1996, indicating that the 
veteran was found to be disabled beginning in November 1994; 
it was indicated that the veteran's disability was due to 
bipolar disorder, depression, and polysubstance abuse, in 
remission.  

Received in September 1998 were VA outpatient treatment 
reports, dated from May 1997 to August 1998 which show that 
the veteran continued to receive clinical attention and 
treatment for several disabilities, including a psychiatric 
disorder.  A treatment note dated in July 1998 reported a 
diagnosis of generalized anxiety disorder.  Subsequently 
received in October 1998 were VA treatment records dated from 
December 1996 to August 1998, most of which were previously 
discussed above.  A treatment note dated in January 1997 
reflects a diagnosis of dysthymic disorder, and personality 
disorder.  

Of record is the report of a psychiatric evaluation conducted 
in May 1999, by Kenneth R. Lattimore, M.D., of the Tri-County 
Human Services Center, Inc.  Dr. Lattimore noted that the 
veteran was a self-referral to the clinic, and that the 
veteran presented him with extensive psychiatric and records 
and VA records, including his denial of service-connected 
benefits.  In his report, Dr. Lattimore indicated that the 
veteran stated that he suffered from emotional problems since 
the late 1950's to early 1960's, when he was enlisted in the 
United States Navy.  He also stated that he was hospitalized 
on several occasions from 1962 to 1966, and then had extended 
period of time when he did not have any specific psychiatric 
treatment.  The veteran related that he first began to drink 
alcohol when he was approximately 15 years of age; by the 
time he entered the Navy at age 17, he was continuing to 
drink, although he stated that it was not to excess.  He 
reported that, while in the Navy, he was molested and began 
drinking heavily and was subject to even more disciplinary 
problems; he did note that he was having disciplinary 
problems prior to the incident.  He said he was subsequently 
discharged from the Navy in 1962, and had several 
hospitalizations for suicidal gestures over the next few 
years, until 1966.  

Following a mental status evaluation, the examiner stated 
that a review of the records indicated that there clearly 
were a significant alcohol problem and problems with the 
veteran's behavior prior to his alleged sexual molestation.  
It certainly appeared to be true that the veteran's problem 
was exacerbated by the incident.  The examiner stated that 
the veteran appeared to meet the criteria for a bipolar 
disorder, and there was a strong family history of affective 
disorder as well.  He explained that part of the difficulty 
with which we are dealing is that psychiatric diagnosis and 
nomenclature have changed a great deal over the past several 
decades.  The examiner explained that the diagnosis of 
"emotional unstable personality" was not currently a 
recognized psychiatric diagnosis."  The examiner also 
explained that bipolar disorder was very frequently under-
diagnosed for many years in the United States and, given the 
course of the illness, it was quite possible that the veteran 
was demonstrating symptoms of the disease while in service.  
He also seemed to be demonstrating some anti-social 
personality characteristics at that time, as well as dealing 
with the drug and alcohol abuse.  The examiner indicated that 
it appeared that the most stabilizing factor in the veteran's 
life, aside from taking his medication regularly, was the 
fact that he avoided the use of alcohol or illicit drugs; he 
suspected that this factor was contributing greatly to his 
emotional instability while in service and for the subsequent 
several years.  

The examiner concluded that the veteran appeared to meet the 
criteria for bipolar disorder, an illness which is known to 
be frequently genetically transmitted; there was a 
considerable amount of evidence that affective disorders were 
prominent in the veteran's family.  The examiner stated that 
it was naturally difficult to reconstruct symptoms which may 
have been demonstrated nearly 40 years ago.  He also stated 
that the current psychiatric nomenclature was not used at 
that time, so it would be impossible to find current 
psychiatric diagnoses in records which are that old.  The 
examiner further stated that it was clear that the veteran 
was demonstrating alcohol abuse while in service, and was 
engaged in very erratic behavior; which frequently is the 
case with those who are experiencing manic symptoms.  The 
examiner also explained that the veteran's alcohol use and 
behavior and disciplinary difficulties preceded the alleged 
sexual molestation; apparently, the molestation worsened the 
symptoms, something that eventually led to the veteran's 
discharge.  The examiner further noted that the veteran did 
not appear to meet the criteria for PTSD.  

II.  Legal analysis

The present appeal arises from an original claim for service 
connection and, therefore, the threshold question to be 
addressed by the Board must be whether the veteran has 
presented a well-grounded claim.  38 U.S.C.A. § 5107 (West 
1991); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  If he has 
not, the claims must fail and there is no further duty to 
assist in their development.  38 U.S.C.A. § 5107; Murphy v. 
Derwinski, 1 Vet.App. 78 (1990).  This requirement has been 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit in its decision in Epps v. Gober, 126 F.3d 
1464, 1469 (Fed. Cir. 1997), cert. denied, Epps v. West, 118 
S. Ct. 2348 (1998).  That decision upheld the earlier 
decision of the United States Court of Appeals for Veterans 
Claims (formerly the United States Court of Veterans 
Appeals), which made clear that it would be error for the 
Board to proceed to the merits of a claim which is not well 
grounded.  Epps v. Brown, 9 Vet.App. 341 (1996).  See also 
Morton v. West, 12 Vet.App. 477, 480 (1999).

The U.S. Court of Appeals for Veterans Claims has also held 
that, in order to establish that a claim for service 
connection is well grounded, there must be competent evidence 
of:  (1) a current disability (a medical diagnosis); (2) the 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence); and (3) a nexus (that is, a 
connection or link) between the in-service injury or 
aggravation and the current disability.  Competent medical 
evidence is required to satisfy this third prong.  Caluza v. 
Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table).  See Harris v. West, 13 Vet.App. 
509, 511 (2000).

"Although the claim need not be conclusive, the statute 
[38 U.S.C.A. §5107] provides that [the claim] must be 
accompanied by evidence" in order to be considered well 
grounded.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
In a claim of service connection, this generally means that 
evidence must be presented which in some fashion links the 
current disability to a period of military service or to an 
already service-connected disability.  38 U.S.C.A. §§ 1110, 
1131 (West 1991 & Supp. 2000); 38 C.F.R. § 3.303 (1999); 
Rabideau v. Derwinski, 2 Vet.App. 141, 143 (1992); Montgomery 
v. Brown, 4 Vet.App. 343 (1993).

Under applicable law, service connection may be granted for a 
disability resulting from disease or injury which was 
incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 
1131.  To establish a showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(1999).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).  A veteran shall be granted service connection for a 
psychotic disorder, although not otherwise established as 
incurred in service, if the disease is manifested to a 
compensable degree within one year following service.  See 38 
U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.307, 3.309 (1999).

Following a review of the evidence and applicable 
regulations, the Board finds the veteran in this case has not 
submitted a well grounded claim.  In reaching this 
conclusion, we note that a review of the veteran's service 
medical records reveals not a single instance of any 
complaint, treatment, or diagnosis of an acquired mental 
disorder; nor does the post-service record show any 
manifestation of a psychotic disorder within the first year 
after the veteran left the Navy.  The only mention of a 
mental abnormality in the service records occurred when the 
veteran was diagnosed with an emotionally unstable 
personality.

Under basic principles relating to service connection, a 
lifelong pattern of action or behavior manifesting 
developmental defects or pathological trends in the 
personality structure due to a personality disorder is 
considered to be of pre-service origin, and personality 
disorders are not diseases or injuries within the meaning of 
applicable legislation.  The law is clear that a personality 
disorder is not a disability for which service connection may 
be granted for VA compensation purposes.  38 C.F.R. §§ 
3.303(c), 4.9, 4.127 (1999).  See Winn v. Brown, 8 Vet.App. 
510, 516 (1996), aff'd, 110 F.3d 56 (Fed. Cir. 1997) 
(specifically holding that "38 C.F.R. § 3.303(c), as it 
pertains to personality disorder, is a valid exercise of the 
authority granted to the Secretary of Veterans Affairs").  
See also Beno v. Principi, 3 Vet. App. 439, 441 (1992).

Post-service, the veteran filed his claim for service 
connection for a nervous disorder some 33 years after 
separating from active service.  He has alleged that he was 
hospitalized on several occasions from 1962 to 1966, for 
suicide attempts (or suicidal gestures).  None of those 
admissions has been documented; the record on appeal does 
show a 1966 hospitalization after he self-inflicted numerous 
razor cuts on his neck after drinking three quarts of beer.  
At that time, clinical history was reported to the effect 
that he had been admitted more than once previously, after 
superficially wounding himself with a razor while under the 
influence of alcohol.  He left the hospital on a trial visit 
after three months, and eventually was discharged.  The 
diagnoses noted were were sociopathic personality, antisocial 
type, and depressive reaction.

Since his claim was filed, the record shows numerous 
psychiatric diagnoses, including dysthymic disorder, 
personality disorder, depressive disorder, bipolar disorder, 
and polysubstance abuse.  Other than the personality 
disorder, none of those diagnoses was shown in service or for 
years thereafter.  The veteran's essential contention now is 
that he suffered an incident of sexual molestation by a 
junior officer in the Navy in December 1960, which led to his 
drinking and disciplinary problems in service.  He alleges 
that, as a result of that incident, he mutilated himself with 
a razor while on leave in 1961; however, no indication of a 
sexual assault, or of any such injuries, appears in the 
service records.  Moreover, although he dates the onset of 
his problems with Navy authorities from the claimed incident 
at the end of 1960, the record clearly shows summary courts-
martial, and a special court-martial, for repeated 
unauthorized absences earlier in 1960, culminating in a 
period of incarceration in September and October of that 
year.

The very thorough review of the veteran's psychiatric history 
by Dr. Lattimore, in May 1999, comes the closest to any of 
the evidence in the record to supporting a well-grounded 
claim.  However, in addition to noting that the veteran's 
abuse of alcohol began before he entered service, that his 
disciplinary problems in service began before the alleged 
molestation, and that psychiatric nomenclature has evolved 
significantly over the years, the essence of that examiner's 
conclusion was that the veteran appeared to have bipolar 
disorder at the time of his 1999 examination.  Dr. Lattimore 
did not unequivocally state a medical opinion that the 
veteran manifested an acquired mental disorder in service 
(bipolar disorder is listed under "mood disorders" at 38 
C.F.R. § 4.130, Diagnostic Code 9432 (1999); he simply stated 
that it is "quite possible" that he was exhibiting symptoms 
thereof in service.  No other physician has proffered any 
opinion to the effect that the veteran suffered the 
incurrence or aggravation of a psychiatric disorder in 
service.

In our view, Dr. Lattimore's statement is speculative, and 
insufficient to well ground a claim of service connection.  
See Bostain v. West, 11 Vet.App. 124, 127-28 (1998), quoting 
Obert v. Brown, 5 Vet.App. 30, 33 (1993) (a medical opinion 
expressed in terms of "may" also implies "may or may not" 
and is too speculative to establish a plausible claim).  See 
also Warren v. Brown, 6 Vet.App. 4, 6 (1993) (doctor's 
statement framed in terms such as "could have been" is not 
probative);  Tirpak v. Derwinski, supra ("may or may not" 
language by physician is too speculative to render a claim 
well grounded).

In addition, the veteran does not meet the burden of 
presenting evidence of a well-grounded claim merely by 
presenting his own opinion, because, as a lay person, he is 
not competent to offer medical opinions.  See, e.g., Voerth 
v. West, 13 Vet. App. 117, 120 (1999) ("Unsupported by 
medical evidence, a claimant's personal belief, no matter how 
sincere, cannot form the basis of a well-grounded claim."); 
Bostain v. West, supra, citing Espiritu, supra.  See also 
Carbino v. Gober, 10 Vet.App. 507, 510 (1997); aff'd sub nom. 
Carbino v. West, 168 F.3d 32 (Fed. Cir. 1999); Routen v. 
Brown, 10 Vet.App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).

Thus, given the lack of competent medical evidence linking 
the veteran's currently diagnosed psychiatric disorder to 
service, the Board finds that the initial burden of 
presenting evidence of a well-grounded claim for service 
connection under the applicable law, as interpreted in the 
Caluza precedent, has not been met.

In the absence of a well-grounded claim, there is no duty to 
assist the veteran further in evidentiary development, and 
the Board does not have jurisdiction to adjudicate the 
matter.  Boeck v. Brown, 6 Vet.App. 14 (1993); Grivois v. 
Brown, 5 Vet.App. 136 (1994).  Accordingly, as a claim that 
is not well grounded does not present a question of fact or 
law over which the Board has jurisdiction, the claim for 
service connection for a nervous disorder, claimed as 
depression and anxiety, must be denied.  See Epps v. Gober, 
supra.


ORDER

The veteran's claim for service connection for a nervous 
disorder, claimed as depression and anxiety, is denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

